COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
NOS. 2-08-413-CR 
2-08-414-CR 
2-08-415-CR 
2-08-416-CR
 
THOMAS CRAIG BUCKBEE                                                    APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Thomas Craig Buckbee attempts to appeal
from his convictions for robbery, deadly conduct, and unlawful possession of a
firearm.  We must dismiss an appeal if
the trial court=s
certification shows that the appellant has no right of
appeal.[2]  Here, appellant pleaded guilty as part of a
plea-bargain agreement, which the trial court followed, and the trial court
certified that appellant has no right to appeal. The record supports the trial
court=s certification.
We notified
appellant by letter that his appeal was subject to dismissal based on the trial
court=s certification unless he filed a response showing grounds for
continuing the appeal.  No response has
been filed.  Accordingly, we dismiss the
appeal.[3]
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 22, 2009       




[1]See Tex.
R. App. P. 47.4. 


[2]See Tex.
R. App. P. 25.2(d). 


[3] See
id.; Tex. R. App. P. 43.2(f).